            Case 1:21-cv-05109-LTS Document 8 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. POTTER,

                                Plaintiff,

                    -against-                                    21-CV-5109 (LTS)

                                                                 CIVIL JUDGMENT
PEOPLE OF THE STATE OF NEW YORK,
ET AL.,

                                Defendants.

         Pursuant to the order issued July 26, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). Plaintiff is barred from filing any civil action under the in forma pauperis (IFP)

statute while a prisoner unless Plaintiff is under imminent danger of serious physical injury. See

28 U.S.C. § 1915(g).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 29, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
